Citation Nr: 0820517	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Rick Little


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notices of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
entitlement to increased ratings and an effective date for 
the disabilities on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Additionally, the Board finds that additional evidentiary 
development is necessary, with respect to the veteran's claim 
of entitlement to service connection for PTSD.  The record 
indicates that the veteran served in Korea.  The veteran has 
provided general contentions that his military unit in Korea, 
the 937 Field Artillery, engaged in combat.  The Board 
acknowledges that the stressor is general in nature; however, 
the RO has not attempted to obtain additional service records 
which may serve as confirmation of the alleged stressor 
events during service.  The record only contains the 
veteran's March 1956 separation examination.  The RO has not 
requested the veteran's service personnel records from the 
National Personnel Records Center (NPRC), to include his 
DD214, or any information regarding the veteran's assignments 
and his unit's history from the National Archives and Records 
Administration (NARA).  

Additionally, the veteran should be provided another 
opportunity to provide specific dates when the alleged enemy 
fire occurred.  Even if the veteran fails to do so, an 
attempt to verify the veteran's claimed stressors through the 
appropriate channels, to include the U. S. Army and Joint 
Services Records Research Center (JSRRC), should be made.  
JSRRC should be provided with all pertinent information, to 
include copies of personnel records, units of assignment, and 
stressor statement.   JSRRC should specifically be requested 
to verify whether the unit to which the veteran was attached 
to in Korea was subject to enemy attacks.  If this alleged 
stressor cannot be verified, that should be stated.  A denial 
solely because of an unconfirmed stressor is improper if the 
Joint Services Records Research Center (JSRRC) has not 
confirmed that the claimed stressor cannot be verified.  See, 
c.f., VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and 
VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart 
ii., Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  If the 
claimed in-service stressor is verified, the veteran should 
be afforded a VA examination for the purpose of determining 
whether the veteran's PTSD is due to the in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also 
should be requested to furnish the unit 
history for the unit to which the veteran 
was assigned in Korea.  If no additional 
service records or unit histories can be 
found, or if they have been destroyed, 
ask for specific written confirmation of 
that fact.

3.  The veteran should be provided 
another opportunity to provide specific 
dates when the alleged combat occurred.  
An attempt should be made to verify the 
veteran's claimed stressors through the 
appropriate channels, to include JSRRC.  
JSRRC should be provided with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statement. JSRRC 
should specifically be requested to 
verify whether the units to which the 
veteran was attached in Vietnam were 
subject to sniper and mortar attacks.  If 
this alleged stressor cannot be verified, 
that should be stated.

4.  If JSRRC verifies the veteran's 
stressor, with any needed assistance from 
the veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for PTSD.  All records so 
received should be associated with the 
claims folder.

5.  If JSRRC verifies the veteran's 
stressor, the RO should schedule the 
veteran for a VA psychiatric examination.  
Based on examination findings, historical 
records, and medical principles, the 
physician should provide a medical 
opinion, with a complete written 
rationale, as to whether the veteran 
currently has PTSD and, if he does, 
whether it is due to the verified in-
service stressor.  If the examiner notes 
the presence of any coexistent 
psychiatric disability, an opinion should 
be provided as to whether such 
psychiatric disability is causally 
related to service.

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



